DETAILED ACTION
Claim Amendments
The claims dated 7/1/22 are entered. Claims 5, 7, and 15 are amended. Claims 1-20 are pending and addressed below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments regarding the range of viscosities recited in all independent claims and the criticality provided to that feature in the specification are persuasive.
The previously applied base reference taught almost all of the limitations of the independent claims, including the use of PFPE as an appropriate fluorinated lubricant, but the viscosity ranges provided for the fluorinated lubricant were twelve orders of magnitude wide. While the ranges did overlap with those recited, given the criticality of the claimed range as indicated in the specification, this is not an appropriate teaching that would put one of ordinary skill on notice of the claimed invention.
WO2012/100099 teaches most of the features of the claimed invention including an anti-fouling (Para. [0128]) heat and mass transfer component (Fig. 1) comprising a lubricant impregnated surface including: hydrophobic (e.g. Para. [0151]) surface features (110) comprising nanotextured surface protrusions (e.g. Para. [0134]) having a hydrophobic species attached thereto (Para. [0151]); and a fluorinated lubricant (“Liquid B”; Para. [0212]; Table A) impregnating the hydrophobic surface features (see Fig. 1). ‘099 at the least contemplates the use of such a fluorinated lubricant with absolute viscosities in the recited range of 400 to 6,000 (mPa s). See Table A wherein the viscosities are listed in kinematic viscosities. Based on the fluid densities sourced from the manufacturer, at least Krytox 105, 106, and 107 have absolute viscosities (kinematic viscosity X density) of 1012, 1602, and 2993 (mPa s) at 20 degrees C, well within the claimed range. However, the paragraph of the disclosure of ‘099 immediately preceding Table A, i.e. Para. [0217], specifically teaches away from the use of any of these three PFPEs based upon their kinematic viscosities being outside of a desired range. Therefore, while the prior art discloses data on an embodiment which would read on the independent claims, it specifically teaches away from the usefulness or implementation of such an embodiment.
Please see the attached data sheet from the manufacturer.
It is noted that Figures such as 21 and 37 of the ‘099 reference do indicate a range of operating temperatures which can only be achieved by Krytox 105, 106, and 107 (see “estimated useful range” of temperatures on the manufacuter's data sheet). However, calculating the absolute viscosities of these PFPEs at those operating temperatures does not appear to yield the claimed ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763